            Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                    :
 JOHN RYAN,                                         :
                                                    :   Case No.
                                                    :
                      Plaintiff,                    :
                                                    :   COMPLAINT
             v.                                     :
                                                    :
                                                    :   DEMAND FOR JURY TRIAL+
 GRUBHUB INC., KATRINA LAKE,
 MATTHEW MALONEY, BRIAN                             :
 MCANDREWS, DAVID FISHER, DAVID                     :
                                                    :
 HABIGER, LINDA JOHNSON RICE,                       :
 LLOYD FRINK, GIRISH LAKSHMAN, and                  :
 KEITH RICHMAN,                                     :
                                                    :
                      Defendants.                   :
                                                    :
                                                    :
                                                    :

       Plaintiff John Ryan (“Plaintiff”), by and through his attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                         NATURE AND SUMMARY OF THE ACTION

       1.         This is an action brought by Plaintiff against Grubhub Inc. (“Grubhub” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants,” and together with Grubhub, “Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a),

and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, in

connection with the proposed acquisition of the Company by Just Eat Takeaway.com N.V. (“Just

Eat Takeaway”), through Checkers Merger Sub I, Inc. (“Merger Sub I”) and Checkers Merger Sub

II, Inc. (“Merger Sub II”) (the “Proposed Transaction”).
            Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 2 of 13




       2.       On November 30, 2020, Grubhub entered into an Agreement and Plan of Merger

(as amended on September 4, 2020, the “Merger Agreement”) with Just Eat Takeaway. Pursuant

to the terms of the Merger Agreement, each Grubhub stockholder will receive 0.671 newly issued

American depositary shares of Just Eat Takeaway for each Grubhub share that they own.

       3.       On May 12, 2021, in order to convince the Company’s shareholders to vote in favor

of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Definitive Proxy Statement with the SEC on Schedule 14A (the “Proxy Statement”),

in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       The material misrepresentations and omissions in the Proxy Statement prevent the

Company’s shareholders from making a fully informed voting decision on the Proposed

Transaction. Accordingly, the Company’s shareholders will be irreparably harmed if these

material misrepresentations and omissions are not remedied before the anticipated shareholder

vote on the Proposed Transaction.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9.

       6.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r



                                                 -2-
            Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 3 of 13




Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       7.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s stock trades on the New York Stock Exchange,

which is also headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484

n.13 (2d Cir. 2003) (collecting cases).

                                          THE PARTIES

       8.       Plaintiff is, and has been at all times relevant hereto, the owner of Grubhub shares.

       9.       Defendant Grubhub is a Delaware corporation, with its principal executive offices

located at 111 W. Washington Street, Suite 2100, Chicago, Illinois 60602. Grubhub’s shares trade

on the New York Stock Exchange under the ticker symbol “GRUB.”

       10.      Defendant Katrina Lake is, and has been at all relevant times, a director of Grubhub.

       11.      Defendant Matthew Maloney is, and has been at all relevant times, Chief Executive

Officer and a director of Grubhub.

       12.      Defendant Brian McAndrews is, and has been at all relevant times, Chairman of the

Board and a director of Grubhub.

       13.      Defendant David Fisher is, and has been at all relevant times, a director of Grubhub.

       14.      Defendant David Habiger is, and has been at all relevant times, a director of

Grubhub.

       15.      Defendant Linda Johnson Rice is, and has been at all relevant times, a director of

Grubhub.

       16.      Defendant Lloyd Frink is, and has been at all relevant times, a director of Grubhub.



                                                 -3-
           Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 4 of 13




       17.      Defendant Girish Lakshman is, and has been at all relevant times, a director of

Grubhub.

       18.      Defendant Keith Richman is, and has been at all relevant times, a director of

Grubhub.

       19.      The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Grubhub, the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company

       20.      Founded in 2004, Grubhub and its subsidiaries is a leading online and mobile

platform for restaurant pick-up and delivery orders. Grubhub currently connects more than

300,000 restaurants with diners in thousands of U.S. cities. The Company generates revenues

primarily when diners place an order on the Company’s “Platform,” which is the Company’s

takeout marketplace, and related platforms where Grubhub provides marketing services to

generate orders. As of December 31, 2020, the Company was providing delivery services in more

than 460 of the largest core-based statistical areas across the country.

   B. The Proposed Transaction

       21.      On June 10, 2020, Grubhub and Just Eat Takeaway issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

       Just Eat Takeaway.com N.V. (AMS: TKWY, LSE: JET), (the “Company” or “Just
       Eat Takeaway.com”), and Grubhub Inc. (NYSE: GRUB) (“Grubhub”) have entered
       into a definitive agreement whereby the Company is to acquire 100% of the shares
       of Grubhub in an all-stock transaction (the “Transaction”) to create the world’s
       largest online food delivery company outside of China, measured by Gross
       Merchandise Value (“GMV”) and revenues.

       The Transaction represents Just Eat Takeaway.com’s entry into online food
       delivery in the United States (“U.S.”) and builds on the strategic rationale for its



                                                -4-
  Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 5 of 13




recent merger with Just Eat plc (“Just Eat”). A combined Just Eat Takeaway.com
and Grubhub (the “Combined Group”) will become the world’s largest online food
delivery company outside of China1, with strong brands connecting restaurant
partners with their customers in 25 countries. The Combined Group will be built
around four of the world’s largest profit pools in online food delivery: the U.S., the
United Kingdom (“U.K.”), the Netherlands and Germany, increasing the Combined
Group’s ability to deploy capital and resources to strengthen its competitive
positions in all its markets. The Combined Group has strong leadership positions
in almost all countries in which it is present and will become a significant player in
North America. Just Eat Takeaway.com owns the leading Canadian business
SkipTheDishes. The Combined Group is one of the few profitable players in the
space and processed approximately 593 million orders in 2019 with more than 70
million combined active customers globally.

Key Terms

   •   Under the terms of the Transaction, Grubhub shareholders will be entitled
       to receive American depositary receipts (“ADRs”) representing 0.6710 Just
       Eat Takeaway.com ordinary shares in exchange for each Grubhub share,
       representing an implied value of $75.15 for each Grubhub share (based on
       the undisturbed closing price of Just Eat Takeaway.com on 9 June 2020 of
       €98.602) and implying a total equity consideration (on a fully diluted basis)
       of $7.3 billion.
   •   Immediately following completion of the Transaction, Grubhub
       shareholders are expected to own ADRs representing approximately 30.0%
       of the Combined Group (on a fully diluted basis).
   •   On completion, Matt Maloney, CEO and founder of Grubhub, will join the
       Just Eat Takeaway.com Management Board and will lead the Combined
       Group’s businesses across North America and two current Grubhub
       Directors will join the Just Eat Takeaway.com Supervisory Board.
   •   The Transaction is subject to the approval of both Just Eat Takeaway.com’s
       and Grubhub’s shareholders, as well as other customary completion
       conditions. Subject to satisfaction of the conditions, completion of the
       Transaction is anticipated to occur in the first quarter of 2021.
   •   The Combined Group will be headquartered and domiciled in Amsterdam,
       the Netherlands, with its North American headquarters in Chicago and a
       significant presence in the U.K..
   •   Just Eat Takeaway.com is listed on Euronext Amsterdam and the Main
       Market of the London Stock Exchange and will introduce an ADR listing
       in the U.S.
Both the Managing Board and the Supervisory Board of Just Eat Takeaway.com
and the Board of Directors of Grubhub are recommending the Transaction to their
respective shareholders. Jitse Groen, CEO and founder of Just Eat Takeaway.com,
has entered into a voting and support agreement, and subject to and in accordance




                                        -5-
  Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 6 of 13




with the terms thereof, has committed to vote in favour of the Transaction at the
Just Eat Takeaway.com extraordinary general meeting (“EGM”).

Jitse Groen, CEO and founder of Just Eat Takeaway.com, said: “Matt and I are the
two remaining food delivery veterans in the sector, having started our respective
businesses at the turn of the century, albeit on two different continents. Both of us
have a firm belief that only businesses with high-quality and profitable growth will
sustain in our sector. I am excited that we can create the world’s largest food
delivery business outside China. We look forward to welcoming Matt and his team
to our company and working with them in the future.”

Matt Maloney, CEO and founder of Grubhub, commented: “When Grubhub and
Seamless were founded, the online takeout industry didn’t exist in the U.S.. My
vision was to transform the delivery and pick-up ordering experience. Like so many
other entrepreneurs, we started modestly – restaurant by restaurant in our Chicago
neighbourhood. Today, Grubhub is a leader across North America. I’ve known
Jitse since 2007 and his story is much like mine. Combining the companies that
started it all will mean that two trailblazing start-ups have become a clear global
leader. We share a focus on a hybrid model that places extra value on volume at
independent restaurants, driving profitable growth. Supported by Just Eat
Takeaway.com, we intend to accelerate our mission to be the fastest, best and most
rewarding way to order food from your favourite local restaurants in North America
and around the world. We could not be more excited.”

Strategic Rationale

Just Eat Takeaway.com’s mission has consistently been focused on becoming the
best food delivery company on the planet. Since its founding in 2000,
Takeaway.com has chosen only to enter into markets in which it believes it can
become a leader and be profitable. In fact, it is one of the rare examples of a
profitable food delivery platform. The profits in the Netherlands helped secure a
leadership position in Germany and other Continental European countries. The
growth and profitability of the Takeaway.com businesses eventually allowed it to
merge with Just Eat, another profitable European food delivery business. As a
result, Just Eat Takeaway.com has leading positions in three of the world’s four
largest profit pools for food delivery: the U.K., Germany and the Netherlands.

Just Eat Takeaway.com management believes that Grubhub is the best food
delivery company in the U.S. and it is the only one which is culturally similar to
Just Eat Takeaway.com. It has its origins in marketplace, and unlike most other
food delivery companies, it has consistently been EBITDA positive. The
competitive situation in the U.S. has changed over the past few years. In response,
Grubhub successfully transformed its business into a hybrid model to meet the
heightened competition. Just Eat Takeaway.com management believes that this is
the right strategy. Success in the U.S. depends on deploying the right mix of
logistics and marketplace region-by-region, a balance Grubhub has achieved with




                                        -6-
         Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 7 of 13




       profitable leading positions in key U.S. population centres. Despite this progress,
       the U.S. remains an underpenetrated market, with a tremendous TAM. It is
       nowhere near its end-state.

       Grubhub as part of Just Eat Takeaway.com will become a much stronger business.
       Just Eat Takeaway.com owns SkipTheDishes, the clear leader in Canada. By
       building a North American leadership position, Just Eat Takeaway.com will be able
       to further strengthen both the Canadian and U.S. businesses. Just Eat
       Takeaway.com will prioritise sustainable growth over profits, as this has been a
       major driver of its strategy and success in Europe. Grubhub has leading positions
       in a number of large U.S. cities, including New York. Just Eat Takeaway.com
       intends to invest in expanding these leading positions.

       While in spirit Just Eat Takeaway.com is the same company as at the beginning of
       last year, in size it is not. Just Eat Takeaway.com has become one of the world’s
       largest food delivery companies. The latter also means that its main competitors
       are no longer from Europe. They are large international operators. This transaction
       significantly strengthens its global competitive position. . . .

   C. False and Misleading Statements and/or Material Omissions in the Proxy Statement

       22.     On May 12, 2021, Defendants authorized the filing of the Proxy Statement with the

SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of the

Proposed Transaction.

       23.     Defendants were obligated to carefully review the Proxy Statement prior to its filing

with the SEC and dissemination to the Company’s shareholders to ensure that it did not contain

any material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s shareholders to make informed

decisions regarding whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

       24.     First, the Proxy Statement omits material information regarding Grubhub’s and Just

Eat Takeaway’s financial projections.




                                               -7-
          Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 8 of 13




       25.     For example, the Proxy Statement fails to disclose the Company’s unlevered free

cash flows and underlying line items, that the Company’s financial advisor Evercore Group L.L.C.

(“Evercore”) utilized for its discounted cash flow analysis.

       26.     The Proxy Statement fails to disclose Grubhub’s preliminary financial projections,

reviewed at the February 12, 2020 meeting of the Board.

       27.     The Proxy Statement further fails to disclose all line items underlying (i) the

Company’s levered free cash flows; and (ii) Just Eat Takeaway’s unlevered free cash flows.

       28.     Second, the Proxy Statement omits material information regarding the analyses

performed by Evercore.

       29.     With respect to Evercore’s Discounted Cash Flow Analysis of Grubhub, the Proxy

Statement fails to disclose: (i) the unlevered free cash flows for Grubhub; (ii) the estimated

terminal year adjusted EBITDA; (iii) the terminal values for the Company; (iv) the individual

inputs and assumptions underlying the discount rate range of 9.0% to 11.0%; (v) the tax savings

of Grubhub attributed to unused tax losses; (vi) net debt; and (vii) the fully diluted outstanding

shares of the Company.

       30.     With respect to Evercore’s Discounted Cash Flow Analysis of Just Eat Takeaway,

the Proxy Statement fails to disclose: (i) the estimated terminal year adjusted EBITDA; (ii) the

terminal values for Just Eat Takeaway; (iii) the individual inputs and assumptions underlying the

discount rate range of 9.0% to 11.0%; (iv) the tax savings of Just Eat Takeaway attributed to

unused tax losses; (v) net debt; and (vi) the fully diluted outstanding shares of Just Eat Takeaway.

       31.     With respect to Evercore’s Equity Research Analyst Price Targets analyses, the

Proxy Statement fails to disclose the price targets observed for each of Grubhub and Just Eat

Takeaway and the sources thereof.




                                               -8-
          Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 9 of 13




        32.     Third, the Proxy Statement further fails to disclose potential conflicts of interest

faced by the Company’s financial advisor, Centerview Partners LLC (“Centerview”).

        33.     The Proxy Statement fails to disclose: (i) the amount of compensation Centerview

has received or will receive in connection with its engagement; (ii) the amount of Centerview’s

compensation that is contingent upon the consummation of the Proposed Transaction; (iii) the

details of any past services Centerview has performed for any parties to the Merger Agreement or

their affiliates, including the timing and nature of such services as well as the amount of

compensation received by Centerview for providing such services; and (iv) the scope of

Centerview’s engagement.

        34.     The omission of the above-referenced material information renders the following

sections of the Proxy Statement false and misleading: “Certain Unaudited Prospective Financial

Information Prepared by Grubhub,” “Opinion of Grubhub’s Financial Advisor,” and “Background

of the Merger.”

                                             COUNT I

          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants

        35.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        36.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        37.     Each of the Individual Defendants, by virtue of his/her positions within the




                                                -9-
          Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 10 of 13




Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were at least negligent in filing the Proxy Statement with these

materially false and misleading statements.

        38.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

        39.     By reason of the foregoing, the Defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

        40.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm.

                                            COUNT II

                       For Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

        41.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if set forth in full.

        42.     The Individual Defendants acted as controlling persons of Grubhub within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Grubhub, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,




                                               - 10 -
         Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 11 of 13




directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       43.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       44.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       45.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, Grubhub’s stockholders




                                                - 11 -
         Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 12 of 13




will be irreparably harmed.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.     Preliminarily and permanently enjoining Defendants and all persons acting in

              concert with them from proceeding with, consummating, or closing the Proposed

              Transaction and any vote on the Proposed Transaction, unless and until Defendants

              disclose and disseminate the material information identified above to Grubhub

              stockholders;

       B.     In the event Defendants consummate the Proposed Transaction, rescinding it and

              setting it aside or awarding rescissory damages to Plaintiff;

       C.     Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

              Act, as well as SEC Rule 14a-9 promulgated thereunder;

       D.     Awarding Plaintiff the costs of this action, including reasonable allowance for

              Plaintiff’s attorneys’ and experts’ fees; and

       E.     Granting such other and further relief as this Court may deem just and proper.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                              - 12 -
       Case 1:21-cv-04865-AJN Document 1 Filed 06/02/21 Page 13 of 13



Dated: June 2, 2021                         Respectfully submitted,

                                     By /s/ Shallom Engel
                                        Shallom Engel
                                        Engel Law PLLC
                                        2329 Nostrand Avenue, Suite 100
                                        Brooklyn, NY 11210
                                        Telephone: (917) 573-6555
                                        Email: shallom@engellawpllc.com

                                            Attorneys for Plaintiff




                                   - 13 -
